Exhibit 10.26
___________ __, 20__
[Name of Recipient]
[Address]
Notice of Grant of Restricted Stock Units
Dear [Name]:
Congratulations! You have been granted a Restricted Stock Unit award (the
“Award”) pursuant to the terms and conditions of the attached Verint Systems
Inc. (the “Company”) Restricted Stock Unit Award Agreement (the “Agreement”).
The details of your Award are specified below and in the attached Agreement.

     
Granted To:
  [Name]
ID#:
  [ID Number]
 
   
Grant Date:
  [Date]
 
   
Units Granted:
  [Number]
 
   
Price Per Unit:
  U.S.$0.00
 
   
Vesting Schedule:
  Except as provided below, the Restricted Stock Units granted hereby shall vest
on each of the following dates (each, a “Vesting Date”):
 
   
 
  (a) 1/3 on April 4, 2011;
 
  (b) 1/3 on April 4, 2012; and
 
  (c) 1/3 on April 4, 2013.
 
   
 
  Notwithstanding the foregoing vesting schedule, if the following event (the
“Vesting Event”) has not occurred on the applicable Vesting Date, the Restricted
Stock Units scheduled to vest on that date will not vest until such event has
occurred: the Company has sufficient available capacity under one or more of its
existing equity plans or a new shareholder-approved equity incentive plan for
all equity awards approved on the date of this award, on May 20, 2009, on
March 4, 2009, and on May 28, 2008, in each case, which remain outstanding at
such time, to vest in compliance with the Nasdaq restriction which provides that
only legacy Witness employees and new Company hires since May 25, 2007 may
receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with
Witness.

 

 



--------------------------------------------------------------------------------



 



     
Cash Cancel Option:
  Notwithstanding the foregoing vesting provisions, in the event your Award does
not vest on a Vesting Date because the Vesting Event has not occurred at such
time, the Company shall have the right, in its sole and absolute discretion, on
such Vesting Date or at any time thereafter (until the occurrence of the Vesting
Event), to cancel the portion of your Award that would have vested on such
Vesting Date and to cause the Verint entity which employs you to pay you in cash
(in accordance with its normal payroll practices) the Fair Market Value (as
defined in the Agreement) of one share of Common Stock for each Restricted Stock
Unit being cancelled.
 
   
Restrictions on
Re-Sale:
  Regardless of the vesting of your Award, in no event shall you be allowed to
re-sell the shares underlying this grant of Restricted Stock Units until the
Company has an effective registration statement under the Securities Act of
1933, as amended, relating to the shares desired to be sold.
 
   
Termination Date:
  Notwithstanding any other provision of this Notice of Grant or of the related
Restricted Stock Unit Award Agreement, if Restricted Stock Units have not vested
by the tenth anniversary of the Grant Date, such Restricted Stock Units shall be
forfeited by Grantee as of such date.

            Verint Systems Inc.
      By:           Name:           Title:      

 

2



--------------------------------------------------------------------------------



 



         

By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the Agreement. I further acknowledge receipt of a copy of the Agreement and a
summary information sheet. I agree that the Award is subject to all of the terms
and conditions of this Notice of Grant of Restricted Stock Units and the
Agreement (including any equity plan referred to therein).
If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language.
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.

                     
Signature:
          Date:        
 
 
 
         
 
   

 

3



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) governs the terms and
conditions of the Restricted Stock Unit Award (the “Award”) specified in the
Notice of Grant of Restricted Stock Units (the “Notice of Grant”) delivered
herewith entitling the person to whom the Notice of Grant is addressed
(“Grantee”) to receive from Verint Systems Inc. (the “Company”) the number of
restricted stock units indicated in the Notice of Grant (the “Restricted Stock
Units”).

1   RESTRICTED STOCK UNITS; VESTING   1.1   Grant of Restricted Stock Units.  
(a)   The Award of the Restricted Stock Units is made subject to the terms and
conditions of this Agreement and the Notice of Grant. If and when the Restricted
Stock Units vest in accordance with the terms of this Agreement and the Notice
of Grant without forfeiture, and upon the satisfaction of all other applicable
conditions as to the Restricted Stock Units, one share of Common Stock of the
Company shall be issuable to Grantee for each Restricted Stock Unit that vests
on such date (the “Shares”), which Shares, except as otherwise provided herein
or in the Notice of Grant, will be free of any Company-imposed transfer
restrictions. Any fractional Restricted Stock Unit remaining after the Award is
fully vested shall be discarded and shall not be converted into a fractional
Share.   1.2   Restrictions.   (a)   Except as provided herein, Grantee shall
not have any right in, to or with respect to, any of the Shares (including any
voting rights or rights with respect to dividends paid on the Company’s Common
Stock) issuable under the Award unless and until the Award is settled by the
issuance of such Shares to Grantee, whereupon the Grantee shall have all the
rights of a shareholder with respect to such Shares.   (b)   The Restricted
Stock Units may not be transferred in any manner other than by will or by the
laws of descent and distribution. Any attempt to dispose of Restricted Stock
Units or any interest in the same in a manner contrary to the restrictions set
forth in this Agreement shall be void and of no effect.   (c)   In no event
shall Grantee be allowed to re-sell the Shares underlying this grant of
Restricted Stock Units until the Company has an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), relating to
the shares desired to be sold.

 

4



--------------------------------------------------------------------------------



 



1.3   Vesting.   (a)   Subject to the terms and conditions of this Agreement,
the applicable percentage (per the Notice of Grant) of Restricted Stock Units
awarded hereunder (the “Vested Percentage”) shall be deemed vested and no longer
subject to forfeiture under this Agreement on the latest of:

  (i)   the applicable vesting date (“Vesting Date”) in accordance with the
schedule set forth in the Notice of Grant, and     (ii)   the date the Company
has sufficient available capacity under one or more of its existing equity plans
or a new shareholder-approved equity incentive plan for all equity awards
approved on the date of this award, on May 20, 2009, on March 4, 2009, and on
May 28, 2008, in each case, which remain outstanding at such time, to vest in
compliance with the Nasdaq restriction which provides that only legacy Witness
employees and new Company hires since May 25, 2007 may receive awards under the
Witness Systems, Inc. Amended & Restated Stock Incentive Plan assumed by the
Company in connection with the merger with Witness (the “Vesting Event”).

Vesting shall cease upon the date Grantee’s Continuous Service terminates for
any reason, unless otherwise determined by the Board of Directors of the Company
(the “Board”) or a committee thereof designated to administer the Award (the
“Committee”) in its sole discretion.

(b)   Notwithstanding the foregoing vesting provisions, in the event the Award
does not vest on a Vesting Date because the Vesting Event has not occurred at
such time, the Company shall have the right, in its sole and absolute
discretion, on such Vesting Date or at any time thereafter (until the occurrence
of the Vesting Event), to cancel the portion of the Award that would have vested
on such Vesting Date and to pay Grantee in cash the Fair Market Value of one
share of Common Stock for each Restricted Stock Unit being cancelled. All cash
payments to the Grantee hereunder will be made by the Verint entity which
employs the Grantee in accordance with its normal payroll practices either on or
promptly following the date of the Company action which gives rise to such
payment; provided, however, that the Company shall have the authority to delay
any such payments to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to “specified
employees”); in such event, any payment to which the Grantee would otherwise be
entitled during the six (6) month period following the date the Grantee ceases
to be employed by or otherwise in the service of the Company will be issued on
the first business day following the expiration of such six (6) month period.

 

5



--------------------------------------------------------------------------------



 



(c)   Upon the occurrence of a Change in Control (other than a Hostile Change in
Control), the Committee may, in its sole discretion, elect to accelerate the
vesting of all unvested Restricted Stock Units. In the event of a Hostile Change
in Control, such accelerated vesting shall occur automatically upon the
occurrence of such Hostile Change in Control. At any time before a Change in
Control, the Committee may, without the consent of the Grantee (i) require the
entity effecting the Change in Control or a parent or subsidiary of such entity
to assume this Award or substitute an equivalent cash award therefor or
(ii) terminate and cancel all outstanding Restricted Stock Units upon the Change
in Control. In connection with any such termination and cancellation of
outstanding Restricted Stock Units upon a Change in Control, the Committee may,
in its discretion, cause the payment to the Grantee for each unvested Restricted
Stock Unit equal to the fair market value of the Common Stock on the date of the
Change in Control calculated as provided in the definition of Fair Market Value
on Appendix A hereto, but based solely on the value of the Common Stock on the
date of determination and not based on a 30 day average trading price. For the
purposes of this Section, Restricted Stock Units under this Award shall be
considered assumed if, following the closing of the Change in Control
transaction, each Restricted Stock Unit confers the right to receive cash in an
amount equal to the consideration (if such consideration was cash) or the fair
market value of the consideration (if such consideration was stock, other
securities, or property) received in such transaction by holders of Common Stock
for each share of Common Stock held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock).   1.4   Forfeiture.

(a)   If Grantee’s Continuous Service terminates for any reason, all Restricted
Stock Units which are then unvested shall, unless otherwise determined by the
Committee in its sole discretion, be cancelled and the Company shall thereupon
have no further obligation thereunder. For the avoidance of doubt, subject to a
separate written agreement between the parties, Grantee acknowledges and agrees
that he or she has no expectation that any Restricted Stock Units will vest on
the termination of his or her Continuous Service for any reason and that he or
she will not be entitled to make a claim for any loss occasioned by such
forfeiture as part of any claim for breach of his or her employment or service
contract or otherwise.   (b)   A Grantee’s Continuous Service shall not be
considered interrupted in the case of (i) transfers within the Company, its
Subsidiaries, or Affiliates, or any successor thereto, or (ii) any change in
status from employee, director, or consultant (to any other such status) so long
as the provision of services to the Company, a Subsidiary, or Affiliate is not
interrupted or terminated.

 

6



--------------------------------------------------------------------------------



 



(c)   A Grantee’s Continuous Service shall not be considered interrupted in the
case of any approved leave of absence. An approved leave of absence shall
include sick leave, military leave, or any other leave that is required by
statute or promised by contract, by Company policy, or by other authorization of
the Company. Any other leave of absence will be considered unauthorized and
Grantee’s Continuous Service will be considered terminated for purposes of this
Agreement at the start of such unauthorized leave. Notwithstanding the
foregoing, unless Grantee’s right to return from an authorized leave is
guaranteed by statute or by contract, if an approved leave of absence exceeds
six (6) months, Grantee’s Continuous Service shall be considered terminated for
purposes of this Agreement on the date such authorized leave exceeds six
(6) months in duration; provided, however, that the Committee shall have
discretion to waive the effect of the foregoing forfeiture provision or lengthen
the six month period before a forfeiture occurs to the extent necessary to
comply with applicable tax, labor, or other law or based on the particular facts
and circumstances of the leave in question.   (d)   Notwithstanding any other
provision of the Notice of Grant or of this Agreement, if Restricted Stock Units
have not vested by the tenth anniversary of the grant date, such Restricted
Stock Units shall be forfeited by Grantee as of such date. In the event of any
such forfeiture, all such forfeited Restricted Stock Units shall be cancelled.

1.5   Delivery.

(a)   Subject to Section 1.6 and any other applicable conditions hereunder, as
soon as administratively practicable following the vesting of Restricted Stock
Units in accordance with the terms of this Agreement (but in no event later than
the date the short-term deferral period under Section 409A of the Code expires
with respect to such vested Shares), the Company shall issue the applicable
Shares and, at its option, (i) deliver or cause to be delivered to Grantee a
certificate or certificates for the applicable Shares or (ii) transfer or
arrange to have transferred the Shares to a brokerage account of Grantee
designated by the Company.

(b)   Notwithstanding the foregoing, the issuance of Shares upon the vesting of
a Restricted Stock Unit shall be delayed in the event the Company reasonably
anticipates that the issuance of Shares would constitute a violation of federal
securities laws, other applicable law, or Nasdaq rules. If the issuance of the
Shares is delayed by the provisions of this paragraph, such issuance shall occur
at the earliest date at which the Company reasonably anticipates issuing the
Shares will not cause such a violation. For purposes of this paragraph, the
issuance of Shares that would cause inclusion in gross income or the application
of any penalty provision or other provision of the Code or other tax code
applicable to Grantee is not considered a violation of applicable law.   1.6  
Tax; Withholding.

(a)   The Company shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company or its Subsidiary with
respect to any income recognized by Grantee with respect to the Restricted Stock
Units or the issuance of Shares pursuant to the terms of the Restricted Stock
Units.

 

7



--------------------------------------------------------------------------------



 



(b)   Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. The Company and its Subsidiaries and Affiliates do
not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability.

(c)   Grantee shall be required to meet any applicable tax withholding
obligation, whether United States federal, state, local or non-U.S., including
any employment tax obligations or social security obligations (the “Tax
Withholding Obligation”), prior to any event in connection with the Award (e.g.,
vesting, delivery...etc.) that the Company determines may result in any Tax
Withholding Obligation, and the Company reserves the right to determine the
method or methods by which such Tax Withholding Obligations will be satisfied,
together with any associated timing or other details required to effectuate such
method or methods. The Company or its Subsidiary or Affiliate shall withhold
from any cash payable to the Grantee in connection with this Award an amount
sufficient to satisfy the minimum applicable tax withholding obligation, whether
United States federal, state, local or non-U.S., including any employment tax
obligations or social security obligations.   (d)   Notwithstanding
Section 1.6(c):

  (i)   If in the tax jurisdiction in which Grantee resides a Tax Withholding
Obligation arises upon vesting of the Award (regardless of when the Shares
underlying the Award are delivered to Grantee), then on each date the Award
actually vests, if (1) the Company does not have in place an effective
registration statement under the Securities Act under which Grantee may sell
Shares or (2) Grantee is subject to a Company-imposed trading blackout, unless
Grantee has made other arrangements satisfactory to the Company, the Company
will withhold from the Shares to be delivered to Grantee such number of Shares
as are sufficient in value (as determined by the Committee in its sole
discretion) to cover the minimum amount of the Tax Withholding Obligation.

  (ii)   If in the tax jurisdiction in which Grantee resides a Tax Withholding
Obligation arises upon delivery of the Shares underlying the Restricted Stock
Units (regardless of when vesting occurs), then following each date the Award
actually vests, the Company will defer the delivery of the Shares otherwise
deliverable to Grantee until the earliest of (1) the date Grantee’s employment
with the Company (or a Subsidiary or Affiliate) is terminated (by either party),
(2) the date that the short-term deferral period under Section 409A of the Code
expires with respect to such vested Shares, or (3) the date on which the Company
has in place an effective registration statement under the Securities Act under
which Grantee may sell Shares and on which Grantee is not subject to a
Company-imposed trading blackout (the earliest of such dates, the “Delivery
Date”). If on the Delivery Date (1) the Company does not have in place an
effective registration statement under the Securities Act under which Grantee
may sell Shares or (2) Grantee is subject to a Company-imposed trading blackout,
unless Grantee has made other arrangements satisfactory to the Company, the
Company will withhold from the Shares to be delivered to Grantee such number of
Shares as are sufficient in value (as determined by the Committee in its sole
discretion) to cover the minimum amount of the Tax Withholding Obligation.

 

8



--------------------------------------------------------------------------------



 



(e)   Grantee is ultimately liable and responsible for all taxes owed by Grantee
in connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

(f)   The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of shares of Common Stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of Grantee’s transactions under this
Agreement with Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
if such rule is applicable to transactions by Grantee.

2   CERTAIN DEFINITIONS

Defined terms used herein and not otherwise defined in the body of this
Agreement are defined in Appendix A hereto.

3   REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award. Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.

 

9



--------------------------------------------------------------------------------



 



4   NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
+(631) 962-9600 (phone)
+(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:
as set forth in the Company’s payroll records
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.

5   ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by Grantee.

6   ENTIRE AGREEMENT; AMENDMENT

This Agreement and the Notice of Grant represent the entire agreement of the
parties with respect to the subject matter hereof, except that the Committee
reserves the right, in its sole discretion, to make the Award and this Agreement
subject to the terms of an equity incentive plan of the Company so long as the
terms of such equity incentive plan do not contradict any of the provisions of
the Agreement or the Notice of Grant in any material respect. This Agreement or
the Notice of Grant may be amended by the Committee without the consent of
Grantee except in the case of an amendment adverse to Grantee, in which case
Grantee’s consent shall be required. Notwithstanding the foregoing, however, the
Committee shall have the power to adopt regulations for carrying out this
Agreement and to make changes in such regulations, as it shall, from time to
time, deem advisable. In addition, any interpretation by the Committee of the
terms and provisions of this Agreement and the administration thereof, and all
action taken by the Committee, shall be final and binding.

 

10



--------------------------------------------------------------------------------



 



7   GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

8   SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

9   ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON
OTHER PLANS

The award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards. Neither this Agreement nor the Notice of Grant shall confer upon
Grantee any right with respect to continued service with the Company, a
Subsidiary, or an Affiliate, nor shall it interfere in any way with the right of
the Company, a Subsidiary, or an Affiliate to terminate Grantee’s Continuous
Service at any time. Payments received by Grantee pursuant to this Agreement and
the Notice of Grant shall not be considered salary or other compensation for
purposes of any severance pay or similar allowance and shall not be included in
the determination of benefits under any pension, group insurance, or other
benefit plan of the Company or any Subsidiaries or Affiliate in which Grantee
may be enrolled or for which Grantee may become eligible, except as otherwise
required by law, as may be provided under the terms of such plans, or as
determined by the Board of Directors of the Company.

 

11



--------------------------------------------------------------------------------



 



10   NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.

11   USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.

12   FURTHER ASSURANCES

Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.

13   AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of Grantee, may amend or modify this Agreement in any
manner and delay the payment of any amounts payable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Internal Revenue Service or U.S. Treasury Department
regulations or guidance, or any other applicable equivalent tax law, rule, or
regulation, as the Company deems appropriate or advisable.

 

12



--------------------------------------------------------------------------------



 



14   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting the Company’s Common Stock, or any distribution to
stockholders other than a regular cash dividend, the Board shall make
appropriate adjustment in the number and kind of shares to which the Restricted
Stock Units relate and any other adjustments to the Award as it determines
appropriate. No fractional Restricted Stock Units shall be awarded pursuant to
such an adjustment.

15   CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in the Company, or
details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award or the Agreement (“Data”). The Grantee hereby agrees
that the Company and/or its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
Grantee’s participation in the Award or the Agreement, and the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration, and management of
the Award or the Agreement. These recipients may be located throughout the
world, including outside the Grantee’s country of residence (or outside of the
European Union, for Grantees located within the European Union). Such countries
may not provide for a similar level of data protection as provided for by local
law (such as, for example, European privacy directive 95/46/EC and local
implementations thereof). Grantee hereby authorizes those recipients – even if
they are located in a country outside of Grantee’s country of residence (or
outside of the European Union, for Grantees located within the European Union) –
to receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purpose of implementing, administering, and managing Grantee’s
participation in the Award or the Agreement, including any requisite transfer of
such Data as may be required for the administration of the Award or the
Agreement and/or the subsequent holding of shares of stock on Grantee’s behalf
by a broker or other third party with whom Grantee or the Company may elect to
deposit any shares of stock acquired pursuant to the Award or the Agreement.
Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data and may, at any time, review Data, require any
necessary amendments to it, or withdraw the consent contained in this section by
contacting the Company in writing. However, withdrawing or withholding consent
may affect Grantee’s ability to participate in the Award or the Agreement. More
information on the Data and/or the consequences of withholding or withdrawing
consent can be obtained from the Company’s legal department.

 

13



--------------------------------------------------------------------------------



 



16   CERTAIN COUNTRY-SPECIFIC PROVISIONS

For residents of the UK only:
Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section 431(1)
of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of which is
that the Shares issued on vesting will be treated as if they were not restricted
securities.
Tax Withholding Obligations under this Agreement shall include, without
limitation:

  (i)   United Kingdom (UK) income tax; and     (ii)   UK primary class 1
(employee’s) national insurance contributions.

For residents of Canada only:
I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language. Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.
For residents of Hong Kong only:
The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong will apply to any Data upon its
transfer to any place outside of Hong Kong).
END OF AGREEMENT

 

14



--------------------------------------------------------------------------------



 



Appendix A
CERTAIN DEFINITIONS
For purposes of this Agreement, the following terms have the following meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.
“Change in Control” means (i) the Board (or, if approval of the Board is not
required as a matter of law, the stockholders of the Company) shall approve
(a) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (b) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, the assets of the Company or (c) the adoption of any plan
or proposal for the liquidation or dissolution of the Company; (ii) any person
(as such term is defined in Section 13(d) of the 1934 Act), corporation or other
entity other than the Company shall make a tender offer or exchange offer to
acquire any Common Stock (or securities convertible into Common Stock) for cash,
securities or any other consideration, provided that (a) at least a portion of
such securities sought pursuant to the offer in question is acquired and (b)
after consummation of such offer, the person, corporation or other entity in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the outstanding shares
of Common Stock (calculated as provided in paragraph (d) of such Rule 13d-3 in
the case of rights to acquire Common Stock); (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the entire Board ceased for any reason to constitute a majority thereof unless
the election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period; or
(iv) the occurrence of any other event the Committee determines shall constitute
a “Change in Control” hereunder.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the common stock of the Company, par value $.001 per share,
or such other class or kind of shares or other securities resulting from the
application of Section 14 of the Agreement.

 

15



--------------------------------------------------------------------------------



 



“Continuous Service” means that the provision of services to the Company or a
Subsidiary or Affiliate in any capacity of employee, director or consultant is
not interrupted or terminated. In jurisdictions requiring notice in advance of
an effective termination as an employee, director or consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Subsidiary or Affiliate notwithstanding any
required notice period that must be fulfilled before a termination as an
employee, director or consultant can be effective under applicable labor laws.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
employee, director or consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
(a) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq Global Market,
its Fair Market Value shall be the average of the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on the principal
exchange or system on which the Common Stock is listed (as determined by the
Committee) over the 30 trading day period ending on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Committee deems reliable;
(b) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board or Pink Sheets) or by a recognized securities
dealer, its Fair Market Value shall be the average of the closing sales price
for such stock as quoted on such system or by such securities dealer over the 30
trading day period ending on the date of determination, or if no closing sales
price was reported on that date, the closing sale price on the immediately
preceding trading date; or
(c) In the absence of an established market for the Common Stock of the type
described in (a) and (b), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.
“Hostile Change in Control” means any Change in Control that is not approved or
recommended by the Board.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company (or any subsequent parent of the
Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

16